Title: From John Adams to Robert R. Livingston, 14 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 14th. 1783.
          A Jealousy of American Ships, Seamen, Carrying Trade, and naval Power, appears every day more & more conspicuous. This Jealousy, which has been all along discovered by the French Minister, is at length communicated to the English. The following Proclamation, which will not increase British Ships and Seamen, in any proportion as it will diminish those of the United States, will contribute effectually to make America afraid of England, & attach herself more closely to France. The English are the Dupes, and must take the Consequences.
          This Proclamation is issued in a full Confidence, that the United States have no Confidence in one another: that they cannot agree to act in a Body as one Nation: that they cannot agree upon any Navigation Act, which may be common to the thirteen States. Our proper Remedy would be to confine our Exports to American Ships— To make a Law that no Article should be exported from any of the States in British Ships, nor in the Ships of any Nation, which will not allow Us reciprocally to import their Productions in our Ships. I am much afraid there is too good an Understanding upon this Subject between Versailles & St. James’s.
          Perhaps it may be proper for Congress to be silent upon this head, until New York, Penobscot &ca are evacuated. But I should think that Congress, would never bind themselves by any Treaty, built upon such principles. They should negotiate, however, without loss of time, by a Minister in London— A few Weeks delay may have unalterable Effects.
          The Proclamation is as follows, vizt.
          At the Court at St. James’s the 2d. of July 1783.PresentThe King’s most Excellent Majesty in Council.
          Whereas by an Act of Parliament, passed this Session, intituled an “Act for preventing certain Instruments from being required from Ships belonging to the United States of America, and to give his Majesty, for a limited time, certain powers for the better carrying on Trade and Commerce between the Subjects of his Majesty’s Dominions, & the Inhabitants of the said United States,” it is amongst other things enacted, that during the Continuance of the said Act, “it shall and may be lawful for his Majesty in Council, by order or Orders to be issued & published from time to time to give such directions, and to make such regulations, with respect to duties, drawbacks, or otherwise, for carrying on the Trade & Commerce between the People & Territories belonging to the Crown of Great Britain, & the People & Territories of the said United States, as to his Majesty, in Council, shall appear most expedient & salutary, any Law, Usage, or Custom to the contrary notwithstanding”: His Majesty doth therefore, by & with the Advice of his Privy Council, hereby order & direct, That Pitch, Tar, Turpentine, Hemp & Flax, Masts, Yards & Bowsprits, Staves, Heading, Boards, Timber, Shingles, & all other Species of Lumber; Horses, Neat Cattle, Sheep, Hogs, Poultry, and all other species of live Stock & live Provisions; Peas, Beans, Potatoes, Wheat, Flour, Bread, Biscuit, Rice, Oats, Barley, & all other species of Grain, being the Growth or Production of any one of the United States of America, may, until further Order, be imported by British Subjects, in British built Ships, owned by his Majesty’s Subjects, & navigated according to Law, from any Port of the United States of America, to any of his Majesty’s West India Islands; and that Rum, Sugar, Molasses, Coffee, Cocoa Nuts, Ginger, & Pimento, may, until further order, be exported by British Subjects, in British built Ships, owned by his Majesty’s Subjects, & navigated according to Law, from any of his Majesty’s West India Islands, to any Port or Place within the said United States, upon payment of the same Duties on Exportation, and subject to the like Rules, Regulations, Securities and Restrictions, as the same Articles by Law are or may be subject & liable to, if exported to any British Colony or Plantation in America: And the right honourable the Lords Commissioners of his Majesty’s Treasury, and the Lords Commissioners of the Admiralty, are to give the necessary directions herein, as to them may respectively appertain.
          Stephen Cottrell.
          One of the most remarkable things in this Proclamation is, the Omission of Salt Fish, an Article which the Islands want as much as any that is enumerated. This is no doubt to encourage their own Fishery, & that of Nova Scotia, as well as a Blow aimed at ours. There was in a former Proclamation, concerning the Trade between the United States and Great Britain, an Omission of the Articles of Pot Ash and Pearl Ash. These Omissions discover a choice Love for New England. France, I am afraid, will exclude Fish too, and imitate this Proclamation but too closely, if indeed this Proclamation is not an Imitation of their System, adopted, as I believe it is, upon their Advice & Desire.
          These however are impotent efforts. Without saying, writing, or resolving any thing, suddenly, let us see what Remedies or Equivalents we can obtain from Holland, Portugal, Denmark. Let us bind ourselves to nothing—reserve a right of making Navigation Acts, when we please, if we find them necessary or useful. If we had been defeated of our Fisheries, we should have been wormed out of all our Carrying Trade too, & should have been a mere Society of Cultivators, without any but a passive Trade. The Policy of France has succeeded, and laid in these Proclamations, if persisted in, the sure Source of another War between Us & Britain.
          The English Nation is not however unanimous in this new System, as Congress will see by the inclosed speculations, which I know to have been written by a confidential Friend of my Lord Shelburne, I mean Mr. Benjamin Vaughan. This Minister is very strong in the House of Lords, & Mr. Pitt in the House of Commons has attached to him many Members in the Course of this Session. If that Sett should come in again, we shall have a Chance of making an equitable Treaty of Commerce. To this End, a Minister must be ready, and I hope, in Mercy to our Country, that such an Opportunity will not be lost by delays, in Complaisance to our Allies.
          I have the honor to be, with great Respect, / Sir, / your most obedient & / most humble Servant
          John Adams.
        